IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-10485
                           Summary Calendar
                          __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

JOSE RAY GUIA,

                                       Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:94-CV-2711-H
                        - - - - - - - - - -
                         December 18, 1995
Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     This is an appeal from the district court's order denying

appellant's motion to vacate, correct, or set aside his sentence

under 28 U.S.C. § 2255.     Appellant argues that his trial counsel

was ineffective in that he failed to object to hearsay testimony;

he failed to present evidence of appellant's employment history; he

failed to investigate plausible defenses; and he failed to allow

appellant to review all of the telephone conversations taped by the


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                           No. 95-10485
                                -2-

Government.   We have reviewed the record and the district court's

opinion and find no reversible error.     Accordingly, we affirm for

essentially the reasons given by the district court. United States

v. Guia, No. 3:94-CV-2711-H (N.D. Tex. April 17, 1995).

     AFFIRMED.